Exhibit 10.1

US ONCOLOGY HOLDINGS, INC.

AMENDMENT NO. 1 TO THE

AMENDED AND RESTATED

2004 EQUITY INCENTIVE PLAN

 

 

Pursuant to Section 1.19 of the Company’s

Amended and Restated 2004 Equity Incentive Plan

 

 

October 1, 2009

ARTICLE I

AMENDMENT

1.1 Purpose. This Amendment (the “Amendment”) is to amend the Amended and
Restated 2004 Equity Incentive Plan (the “Plan”) of US Oncology Holdings, Inc.
(the “Company”) as was made effective on January 1, 2008. Capitalized terms used
but not defined herein will have the meanings provided in the Plan.

1.2 Amendment Effective Time. As provided in Section 1.19 of the Plan, this
Amendment has been approved by the Board and shall be effective as of October 1,
2009 (the “Amendment Effective Time”).

1.3 Amendment. Upon the Amendment Effective Time, the Plan will be amended by
deleting the existing text of Section 1.6 of the Plan in its entirety and
replacing it with the following:

“1.6 Shares Subject to the Plan. The shares of Stock with respect to which
awards may be made under the Plan shall be either authorized and unissued shares
or issued shares. Subject to adjustment pursuant to the provisions of
Section 1.11, the aggregate number of shares of Stock with respect to which
awards may be granted under the Plan is 59,599,150. Subject to adjustment
pursuant to the provisions of Section 1.11, the number of shares of Stock that
may be delivered in respect of awards granted under the Plan for the grant of
Stock Options shall not exceed 59,599,150 shares in the aggregate. Subject to
such overall limit, up to 59,599,150 shares of Stock may be issued upon the
exercise of Incentive Stock Options and up to 59,599,150 shares of Stock may be
issued upon the exercise of Non-Qualified Stock Options. The number of shares of
Stock available under the Plan for issuance as Restricted Stock shall not exceed
33,169,419 shares in the aggregate. If any award under the Plan or any portion
of the award, shall expire, terminate or be forfeited or cancelled, or be
settled in cash pursuant to the terms of the Plan and, therefore, any such
shares are no longer distributable under the award, or any Award Shares be
repurchased under Article VI, such shares of



--------------------------------------------------------------------------------

Stock shall again be available for award under the Plan, subject to the
foregoing limits. From and after the date the Company is required to register
any class of its equity securities under Section 12 of the 1934 Act, the maximum
number of shares with respect to which Stock Options may be granted under the
Plan to any single Participant in any 12 month period shall be 666,667.
Notwithstanding the foregoing, in order to comply with Section 162(m) of the
Code, the Committee shall take into account that (1) if a Stock Option is
canceled, the canceled Stock Option continues to be counted against the maximum
number of shares for which Stock Options may be granted to the Participant under
the Plan and (2) for purposes of Section 162(m) of the Code, if after the grant
of a Stock Option, the Committee reduces the purchase price of the Stock Option,
the transaction is treated as a cancellation of the Stock Option and a grant of
a new Stock Option, and in such case, both the Stock Option that is deemed to be
canceled and the Stock Option that is deemed to be granted reduce the maximum
number of shares for which Stock Options may be granted to the Participant under
the Plan.”

1.4 Effect of this Amendment. Except as expressly provided herein, no other
changes or modifications of the Plan are intended or implied by this Amendment,
and in all other respects the Plan is hereby ratified, restated and confirmed as
of the Amendment Effective Time.